Title: General Orders, 13 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Thursday May 13th 1779.
Parole Acapulco—C. Signs Abo Avon—


Accurate returns of Arms, Ammunition & Accoutrements good, bad and wanting to be sent in to the Orderly-Office tomorrow morning 11 ôclock both by regiments & brigades, the former signed by the commanding officers of regiments and the latter by the officers commanding brigades: The causes of any deficiencies which have happened since the men were last completed up to forty rounds each, are carefully to be noted in the regimental returns.
The number of cartridge boxes of the new construction now on hand, in the several regiments, are likewise to be certified.
Major Cabbel is appointed Brigade Major and Inspector to General Muhlenberg’s brigade & Major Croghan to General Woodford’s; They are to be obeyed and respected accordingly.
At the General Court Martial of the line whereof Colonel Gunby is President May 5th 1779—John Reily of the 7th Maryland regiment was tried for “Desertion changing his clothes and selling his Arms and Accoutrements” found guilty of desertion & changing his clothes in violation of the 1st Article 6th Section of the Articles of War & sentenc’d to receive one hundred lashes.
Likewise Charles Miller, Charles Harcourt & Jacob Baker of the 2nd Pennsylvania regiment were tried for “Desertion and attempting to go to the enemy” found guilty of a breach of the Article aforesaid & sentenced to receive one hundred lashes each.
At the same Court on the 8th instant the following soldiers were tried for “Desertion” (viz.) John Munroe, Lawrence Murray, Richard Matthews Michael McDonald, Thomas Dormans William English & John Minn of the Maryland line, found guilty of a breach of the aforesaid Article and sentenced to receive one hundred lashes each.
The Commander in Chief confirms the forementioned sentences and orders them to be put in execution at the heads of their respective regiments.
